t c summary opinion united_states tax_court preston b handy petitioner v commissioner of internal revenue respondent docket nos 2105-07s 3614-07s filed date jay stuart dankberg for petitioner jessica r browde for respondent panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decision to be entered unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure and amounts are rounded in each docket is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined deficiencies and penalties in petitioner preston b handy’s federal_income_tax for taxable years and the years in issue as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure the issues for decision are whether petitioner is entitled to itemized_deductions in amounts greater than the standard deductions the irs allowed and whether petitioner is liable for accuracy-related_penalties under sec_6662 and b background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner lived in new york when he filed each petition during the years in issue petitioner was a professional actor and performer and a dues-paying member of both the screen actor’s guild and the american federation of television and radio artists petitioner has been an actor since with roles in movies television and theatrical productions at a time not apparent from the record petitioner leased one or more rooms on the third floor of a residential building in brooklyn petitioner occasionally lived at that location where he also stored his acting wardrobe and his business records petitioner timely filed his federal_income_tax returns for the years in issue reporting the following income on form sec_1040 u s individual_income_tax_return income wages salaries tips taxable interest taxable state tax_refund unemployment_compensation total income dollar_figure big_number big_number big_number dollar_figure big_number big_number petitioner claimed the following expenses on schedules a itemized_deductions and form sec_2106 employee business_expenses expenses job expenses most miscellaneous deductions parking fees tolls and transportation not including overnight travel or commuting travel_expenses while away_from_home_overnight business_expense sec_50 percent of meals and entertainment_expenses tax preparation fees total job miscellaneous expenses 2-percent sec_67 limitation total job miscellaneous deduction state income taxes total itemized_deductions dollar_figure dollar_figure -0- big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number petitioner did not provide any further details of his business_expenses on his return but he included with his return the following schedule detailing his business_expenses expense agent’s fees office union dues postage telephone professional research dues and subscriptions costumes hairstyling business_gifts miscellaneous total detailed business_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number the irs issued a notice_of_deficiency for taxable_year on date and a separate notice_of_deficiency for taxable_year on date the irs disallowed petitioner’s unreimbursed business_expenses for both years determining that petitioner failed to substantiate the expenses and failed to establish that the expenses were ordinary and necessary to petitioner’s business the irs allowed petitioner the standard_deduction for each of the years in issue petitioner timely petitioned this court for redetermination on date the new york city buildings commissioner ordered petitioner’s room in brooklyn vacated because of conditions deemed imminently perilous to life the order prohibited reentry until the hazardous conditions were eliminated petitioner was away from his room in brooklyn when he received a telephone call informing him of this action petitioner did not have an opportunity to remove his belongings upon reentering the property after the city ordered it vacated petitioner found his acting wardrobe business records furniture and props wet and in some disarray discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions 116_tc_438 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amounts of those expenses deductions for them are to be disallowed entirely 50_tc_823 affd per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles computers and cellular telephones sec_274 sec_280f a taxpayer must substantiate the amount time place and business_purpose of these expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date an exception allows a taxpayer to substantiate his expenses through a reasonable reconstruction of his records but only where the taxpayer establishes that his records were lost due to circumstances beyond his control such as to fire flood earthquake or other_casualty sec_1_274-5t temporary income_tax regs fed reg date sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business performing services as an employee constitutes a trade_or_business 54_tc_374 those expenses that are ordinary and necessary to the taxpayer’s business and paid_or_incurred in a given year are deductible that year however personal living or family_expenses are not deductible see sec_162 sec_262 sec_1_162-17 income_tax regs petitioner testified that his receipts and business records were lost when the city condemned his room in brooklyn petitioner asserts that his records were lost due to a casualty and through no fault of his own and argues that he should be allowed to reconstruct his records petitioner also testified that at the time of trial he believed that the condemnation occurred before he received notification from the irs regarding deficiencies for the tax years in issue respondent asserts that the city action and any water damage occurred in date not only well after the irs completed the examination and issued both notices of deficiency in but also after petitioner requested redetermination of the deficiencies by filing petitions with this court in january and date respondent asserts that petitioner did not produce any records to substantiate his expenses during the examination of his returns and that petitioner has not provided any corroboration of any loss of property at this location petitioner introduced a sign from the new york city buildings commissioner stating that the premises the front room on the third floor of the building in brooklyn where he rented space had been vacated and that reentry was prohibited until the conditions deemed imminently perilous to life were rectified to the satisfaction of the new york city buildings department the sign is dated date petitioner also introduced a listing of building violations which indicates that a notice of violation regarding water leaking onto the third-floor public hall was issued on date but that entry did not indicate that petitioner’s unit was affected the listing cover sec_2 petitioner testified that he stored his acting wardrobe in the room in brooklyn and that he purchased insurance on his acting wardrobe from allstate financial at trial he did not substantiate his loss for example by introducing evidence that he filed a claim with allstate for lost or damaged props or costumes or by offering his federal_income_tax return to show that he claimed a casualty_loss deduction the period from date through date but it does not list any violation in date directly affecting either the third floor or petitioner’s room and it does not describe the conditions that triggered the action taken by the new york city buildings department on date in preparation for trial petitioner’s counsel sent letters to many businesses and individuals from whom petitioner asserts he purchased goods and services related to his business in and in these letters petitioner’s counsel asked each vendor to specify the amounts petitioner paid the particular vendor during the years in issue some of the letters were completed and returned petitioner’s counsel offered the letters into evidence respondent’s counsel objected that the letters are out-of-court statements offered for the truth of their contents we sustained respondent’s hearsay objection see fed r evid c the court did provide petitioner an opportunity to review each of the proffered documents one at a time after the review of each document petitioner was mostly unable to provide rule b provides that any evidence deemed by the court to have probative value shall be admissible in a small_tax_case when petitioner’s counsel attempted to lay a foundation for the admission of the third-party statements petitioner was unable to adequately identify the documents or show any independent recollection of the facts and circumstances that were the subject matter of the particular documents the court thus concluded that the documents had little if any probative value independent testimony as to the facts and circumstances surrounding the particular expenditure that was the subject matter of the document although at times petitioner appeared to indicate that his recollection was refreshed as soon as a particular document was out of his sight he was often unable to provide any coherent testimony as to the subject matter of the claimed deduction thus in most instances petitioner’s recollection was not refreshed by the use of these numerous exhibits see fed r evid assuming arguendo that petitioner’s records were destroyed after he was prohibited from entering his room in brooklyn he has not reasonably reconstructed any records as required by the exception to the strict substantiation requirement of sec_274 we may accept credible testimony of a taxpayer to substantiate a deduction requiring strict substantiation when a casualty to the taxpayer’s records has been established and no documentation is available but we are not required to do so 122_tc_305 citing watson v commissioner t c memo in this case there is insufficient evidence of a casualty in any event we do not find petitioner’s testimony sufficiently specific or credible to satisfy the requirements of sec_274 and the exception thereto accordingly we will not allow any deduction for travel and meal expenses or for expenses for listed_property such as passenger automobiles computers and cellular telephones thus the remaining item for consideration is the deduction claimed and identified by petitioner as business_expenses dollar_figure for and dollar_figure for petitioner included a schedule detailing his business_expenses with his return but did not include such a schedule with his return his testimony indicates that he claimed similar_business expenses for each year we will use the categories he provided for as a guide to our analysis of his deductible expenses for each year the categories are agent’s fees office union dues postage telephone professional research dues and subscriptions costumes hairstyling business_gifts miscellaneou sec_4 petitioner testified that he incurred expenses in in excess of dollar_figure the claimed expenses exceed petitioner’s wage income for of dollar_figure and approach his total income of dollar_figure petitioner alleges that his sleeping on friends’ couches and eating for free at movie and television sets enabled him to live in new york city on only a few thousand dollars in petitioner’s testimony indicates that he paid several agents to help him secure work his explanation of office expenses suggests that those expenses were directed to the same purpose to wit preparing mailings to send to producers and others we are satisfied that petitioner incurred expenses for agents and promotional materials and we allow a combined dollar_figure deduction for agent and office expenses for each year in issue the parties stipulated that petitioner paid dollar_figure and dollar_figure in union dues for and respectively we are not convinced that he paid more than these amounts for the years in issue petitioner introduced a list of addresses to which he mailed postcards and pictures and other promotional materials during and in order to solicit acting work we are satisfied that he made many such mailings and allow dollar_figure for postage expenses for each year in issue petitioner testified that his telephone expenses included payments for a voice mail service as well as for service for two cellular telephones that he used strictly for business under sec_274 we may not estimate expenses for listed_property which includes cellular telephones although petitioner testified that he subscribed to a voice mail service we note that cellular telephone service typically includes voice mail thus we will not estimate any additional expense for an additional voice messaging service petitioner’s testimony about professional research expenses was general and vague and those expenses appeared to overlap with his payments to agents and with his claimed dues and subscription expenses his testimony about dues and subscriptions involved reciting the newsstand price and publication frequency of several publications related to his acting profession and claiming to have purchased each issue of those items at newsstands on this record we do not have a reasonable basis to estimate any expenses for research nor is there any evidence that petitioner paid for subscriptions to any trade publications we will not estimate an expense for research dues or subscriptions petitioner testified that he developed an extensive acting wardrobe some of his promotional materials depict him in costume and some materials appear to list numerous costumes petitioner apparently owned and in which he stood ready to act however petitioner did not testify that he purchased any particular costumes or props during either year in issue and he did not provide any detail of any roles he played during those years that required him to add to his professional wardrobe we do not have any reasonable basis on which to estimate an expense for costume purchases in or see vanicek v commissioner t c pincite see also 30_tc_757 petitioner did not testify or introduce any other evidence relating to his claimed hairstyling expenses accordingly we apply the general_rule that grooming is an inherently_personal expense and the cost is not deductible 74_tc_1266 petitioner’s testimony with respect to expenses for business_gifts indicates that he paid for meals and drinks for business associates meals and entertainment_expenses are subject_to the strict substantiation requirements of sec_274 and therefore we may not estimate any expense for petitioner’s business_gifts for either year in issue petitioner did not testify or introduce any other evidence relating to claimed miscellaneous expenses and we cannot make an informed estimate without some reasonable basis as a result of our conclusions herein petitioner’s allowable itemized_deductions are less than the standard_deduction for each year in issue respondent’s determination allowing the standard_deduction for each year is accordingly sustained respondent also determined an accuracy-related_penalty for each year in issue asserting that petitioner’s deficiency results from negligence or disregard of rules and regulations pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing that the imposition of the penalty is appropriate in a particular case higbee v commissioner t c pincite respondent asserts that the magnitude of petitioner’s claimed deductions roughly percent of his wages for each year and to percent of his total income for each year and petitioner’s inability to substantiate his expenses even before any alleged water damage to his room in brooklyn collectively indicate petitioner’s negligence and disregard for rules and regulations respondent has satisfied his burden to show that the penalties are appropriate once the commissioner meets his burden a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite to the extent that a taxpayer shows there was reasonable_cause for an underpayment and that he acted in good_faith sec_6664 prohibits the imposition of a penalty under sec_6662 petitioner used a return preparer to prepare his federal_income_tax returns for the years in issue he did not explain what information he provided to his preparer or how the preparer arrived at the amounts of expenses petitioner deducted on the returns the damage to petitioner’s room in brooklyn may provide reasonable_cause for his inability at trial to produce records substantiating his expenses but as noted the listing of violations that petitioner introduced makes no mention of water damage to his room and he has not provided any evidence supporting his loss petitioner failed to establish reasonable_cause for the positions he took on his return and good_faith in taking those positions respondent’s determination is sustained to reflect the foregoing decisions will be entered for respondent
